EXHIBIT 99.2 NASH FINCH COMPANY AND SUBSIDIARIES Consolidated Statements of Cash Flows (In thousands) 12 Weeks Ended March 24, March 26, 2012 2011 Operating activities: Net earnings $ 5,454 7,481 Adjustments to reconcile net earnings to net cash provided by (used in) operating activities: Depreciation and amortization 8,204 8,583 Amortization of deferred financing costs 290 423 Non-cash convertible debt interest 1,390 1,292 Amortization of rebateable loans 1,155 1,204 Provision for (recovery of) bad debts (279) 444 Provision for lease reserves - 448 Deferred income tax expense 277 1,976 Loss (gain) on sale of property, plant and equipment (476) 1,775 LIFO charge 182 501 Asset impairments 62 - Share-based compensation 1,094 1,159 Deferred compensation 353 332 Other (45) (111) Changes in operating assets and liabilities, net of effects of acquisitions: Accounts and notes receivable (2,556) (5,687) Inventories (13,946) 5,098 Prepaid expenses (1,721) (688) Accounts payable (9,768) (10,232) Accrued expenses (11,167) (9,485) Income taxes payable 2,699 732 Other assets and liabilities (169) 369 Net cash provided by (used in) operating activities (18,967) 5,614 Investing activities: Disposal of property, plant and equipment 635 323 Additions to property, plant and equipment (4,063) (28,966) Loans to customers (1,560) (519) Payments from customers on loans 251 336 Corporate-owned life insurance, net (178) (153) Other (151) - Net cash used in investing activities (5,066) (28,979) Financing activities: Proceeds from revolving debt 18,600 22,600 Dividends paid (2,198) (2,180) Payments of long-term debt (765) (16) Payments of capitalized lease obligations (571) (574) Increase in outstanding checks 9,396 3,457 Payments of deferred financing costs (41) - Tax benefit from share-based compensation 66 - Other (527) - Net cash provided by financing activities 23,960 23,287 Net decrease in cash (73) (78) Cash at beginning of period 773 830 Cash at end of period $ 700 752
